Citation Nr: 1234837	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for frostbite residuals of the right hand. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1958 to January 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2006, the Veteran filed a claim seeking service connection for frostbite residuals in his right hand.  He asserted that while stationed in France in the early 1960s, he had to march and stand around in extremely cold weather, which he believes led to the development of frostbite.  At his Board hearing, the Veteran asserted that during wintertime they had to walk outside to the motor pool, where they were outside for several hours.  He acknowledged having been issued wool gloves, but noted that the gloves often became wet.  The Veteran denied receiving any treatment for his hands while in service.  

The Veteran was asked why he thought he had frostbite as opposed to his hands just being cold, to which he replied that he had previously told his doctor that his finger turned white when it got cold, and the doctor reportedly stated that such was a symptom of frostbite.  The Veteran indicated that he had not previously known why his finger got cold and numb.

The Veteran's service personnel records show that he was stationed in and around Toul, France from approximately May 1960 until January 1962.  Service treatment records do not show any hand related complaints while the Veteran was in service, and he specifically denied any finger or foot (the Veteran previously filed for service connection for frostbite of the feet) problems on a medical history survey completed in conjunction with his separation physical.  The Veteran's separation physical found his upper extremities to be normal.

No medical evidence is of record following service until July 2006 when the Veteran's private doctor noted that he was experiencing neurological symptoms of intermittent burning/numbness in his middle finger when cold.  The Veteran reported that he had experienced numbness and irritation in the distal right third finger since being stationed in France in the early 1960s.  However, no rationale was provided for the conclusion that the Veteran had frostbite as a result of his time in service.

It also appears that private treatment records are missing, as it was noted in a treatment record that the Veteran had previously been diagnosed with frostbite by another doctor at the clinic (Dr. Johnson), but no records from such treatment are contained in either the Veteran's claims file or his virtual VA file.  These should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization for VA to obtain his complete medical records (including those from Dr. Johnson) from the Pacific Medical Group.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records. 

2.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran has any current frostbite residuals in his right hand, and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the residuals are the result of cold weather exposure in France in the early 1960s.  In doing so, the examiner should specifically address the service treatment records showing normal upper extremities at separation, the private medical opinion from July 2006, and the Veteran's assertions, including any he makes at the examination.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


